AFFIRM; Opinion issued December 4, 2012




                                                    In The
                                     (tnitrt iif Appiats
                             FiftI! itrirt uf !Jrxas at 1alla
                                            No. 05-11-01154-CR


                                  GEORGE WARD SHAW, Appellant

                                                      V.

                                   THE STATE OF TEXAS, Appellee


                          On Appeal from the County Criminal Court No. 3
                                       Dallas County, Texas
                              Trial Court Cause No. MAO8-60886-C


                                  MEMORANDUM OPINION
                               Before Justices Morris, Francis, and Murphy
                                        Opinion By Justice Morris

           A jury found George Ward Shaw guilty of driving while intoxicated. In his sole issue on

appeal, he complains that the trial court erred in overruling his motion to suppress. We affirm the

trial court’s judgment. The background of the case and the evidence adduced at trial are well known

to the parties, and therefore we limit our recitation of the facts. We issue this memorandum opinion

pursuant to Texas Rule of Appellate Procedure 47.4 because the law to be applied in the case is well

settled.

           At the motion to suppress hearing preceding appellant’s trial, both sides agreed to let the trial

court decide the suppression issue based solely on the video recording of appellant’s driving before

he was stopped and later arrested. In the video, appellant can twice be seen weaving between the
fir left lane and the center lane of the one way street on which he was driving. On the second

occasion, the ear appellant is driving moves so far into the          center   lane that it approaches a car

traveling in the fir right lane before it veers back to the far left lane, overcorrecting and then

returning to the center of the left lane. Then, once the police officer recording the pursuit activates

his patrol cars lights, the car swerves into the center lane one more time before returning to the left

lane. At this point, appellant signals that he is moving to the right and eventually pulls over on the

right hand side of the road.

          Appellant complains in his sole issue that the trial court erred by overruling his motion to

suppress the evidence following his stop because the officer did not have reasonable suspicion to

stop him. He particularly bases his contention on the testimony of the arresting officer given not

during the motion to suppress but during his trial. When reviewing a trial court’s ruling on a motion

to suppress, we view all of the evidence in the light most favorable to the ruling. Stale v. Garcia-

Can/u. 253 S.W.3d 236, 241 (Tex. Crim. App. 2008).                  We review de novo the trial court’s

application of the law.     Stale   v. Ross. 32 S.W.3d 853. 856 (Tex. Crim. App. 2000). When. as here.

the trial court does not make findings of fact, we infer the necessary factual findings that support the

trial court’s ruling if the evidence, viewed in the light most favorable to the ruling, support the

implied fact findings. Garcia-Cantu, 253 S.W.3d         at   241.

          A law enforcement officer is justified in detaining a person for investigative purposes if the

officer has reasonable suspicion to believe the individual is violating the law. Ford v. State, 158
S.W.3d 488, 492 (Tex. Crim. App. 2005). Reasonable suspicion exists if an officer has specific,

articulable facts that, when combined with rational inferences from those facts, would lead the

officer to conclude reasonably that a particular person actually is. has been, or soon will be engaged

in   criminal activity.   Castro    v. State. 227 S.W.3d 737. 741 (Tex. Crim. App. 2007). In making a
reasonable suspicion determination, we disregard the subjective intent of the officer making the stop

and consider solely, under the totality ol the circumstances, whether there was an objective basis br

the stop. See Ford, 158 S.W.3d at 49293.

        Here, the officer was able to observe appellant having obvious difficulty staying in a single

lane of traffic and doing so while there was   at   least   one   other vehicle on the road with him. Such

driving was undeniably unsafi. regardless of whether the arresting officer made such a notation in

his report. Based on these facts, the officer could have reasonably concluded that appellant was

violating transportation code section 545.060 by unsafely failing to drive within a single lane or that

appellant was driving while intoxicated. See TEx.           TRANSP. CODE ANN.     §   545.060 (West 2011).

Because the officer had reasonable suspicion to stop appellant, the trial court did not abuse its

discretion in denying the motion to suppress.

       We affirm the trial court’s judgment.




                                                     JOSEPiThORRIS
                                                       )JTICE

Do Not Publish
TEx. R. App. P. 47
11 l154F.U05
                                                   ______________)




                              natrt tif Apprahi
                       iftI! Dhtrirt uf Lcxai at Ja11w3
                                      JUDGMENT
GEORGE WARD SI-lAW, Appellant                      Appeal from the County Criminal Court No.
                                                   3 of Dallas County, Texas, (Tr.Ct.No.
No. 05-1 1-01 154-CR         V.                    MA08-60886-C).
                                                   Opinion delivered by Justice Morris.
TI IF STATE OF TEXAS. Appellee                     Justices Francis and Murphy participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.




Judgment entered December 4, 2012.




                                                  JOSEP.I B. M(RR1S
                                                  SflCF